Order issued: September Pt , 2012




                                              In The
                                   (Court of Apprals
                         Iffittil Bistritt of Trxtts a Dallas
                                       No. 05-11-01606-CV


             IN THE INTEREST OF B.E.V. AND B.J.V., MINOR CHILDREN


                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-02-02060


                                            ORDER
       We GRANT appellant's August 31, 2012 unopposed motion for an extension of time to file

a reply brief. Appellant shall file his reply brief on or before September 19, 2012.